        Case 2:20-cv-00870-RJC Document 16 Filed 08/04/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 BUILDERS ASSOCIATION OF                    :
 METROPOLITAN PITTSBURGH,                   :
 LONDONBURY HOMES, INC., SPARKLE            :
 CONSTRUCTION-SPP, INC., MAGNOTTI           :       Civil Action No. 2:20-cv-00870-RJC
 & SONS, INC. DBA THE FIREPLACE AND         :
 PATIOPLACE, TJ BUSH ENTERPRISES,           :
 INC., AND ROSSMAN/HENSLEY, INC.,           :
                                            :
             Plaintiffs,                    :
 v.                                         :       BRIEF IN OPPOSITION TO MOTION TO
                                            :       DISMISS
 TOM WOLF, GOVERNOR AND RACHEL              :
 LEVINE, SECRETARY OF                       :
 PENNSYLVANIA DEPARTMENT OF                 :
 HEALTH,                                    :
                                                    JURY TRIAL DEMANDED
              Defendants.

                     BRIEF IN OPPOSITION TO MOTION TO DISMISS

       AND NOW, come the Plaintiffs, BUILDERS ASSOCIATION OF METROPOLITAN

PITTSBURGH, LONDONBURY HOMES, INC., SPARKLE CONSTRUCTION-SPP, INC., MAGNOTTI

& SONS, INC. DBA THE FIREPLACE AND PATIOPLACE, TJ BUSH ENTERPRISES, INC., AND

ROSSMAN/HENSLEY, INC., collectively “Plaintiffs”) by and through its attorneys, Gesk

Moritz, LLC, and files this BRIEF IN OPPOSITION TO MOTION TO DISMISS, as follows:

                       FACTUAL AND PROCEDURAL BACKGROUND

       On Thursday, March 19, 2020, Governor Wolf issued an order compelling the closure

of the physical operations of all businesses that were deemed non-life sustaining, and on the

same day, Secretary Levine issued a similar order. The Governor further determined which

Pennsylvania businesses are “life sustaining” and which are “non-life sustaining”. The Orders

cite The Emergency Management Services Code, Sections 532(a) and 1404(a) of the

Administrative Code, and the Disease Prevention and Control Law. The Orders cite the
                                                1
        Case 2:20-cv-00870-RJC Document 16 Filed 08/04/20 Page 2 of 13




following legal authority: (1) The Emergency Management Services Code (“EMSC”), 35

Pa.C.S. § 7101, et seq.; (2) Sections 532(a) and 1404(a) of the Administrative Code; and (3)

the Disease Prevention and Control Law (“DPCL”), 35 P.S. § 521.1, et seq. While physical

construction activities had been permitted to resume across the Commonwealth, operations

are still limited and/or constrained by restrictions set forth as modifications to the Orders,

which remain in place.

       Plaintiff, Builders Association of Metropolitan Pittsburgh (“BAMP’), is a Pennsylvania

non-profit trade association BAMP’s membership is comprised of businesses and individuals

from Allegheny, Beaver, Butler, Greene, Westmoreland, and Washington counties. As an

organization, BAMP is comprised of homebuilders, light commercial builders, suppliers,

subcontractors, lenders, manufacturers, utilities, realtors, and architects. BAMP currently

has more than 600 members in Allegheny, Beaver, Butler, Greene, Washington, and

Westmoreland counties of Pennsylvania.            BAMP brings the instant Complaint in a

representative capacity, on behalf of its members. Plaintiffs Londonbury Homes, Inc.

(“Londonbury”), Sparkle Construction-SPP, Inc. (“Sparkle”), Magnotti & Son, Inc., DBA The

Fireplace and Patioplace (“Magnotti”), TJ Bush Enterprises, Inc. (“TJ Bush”), and

Rossman/Hensley, Inc. (“Rossman Hensley”) are Pennsylvania companies engaged in the

business of residential construction.

       Governor Wolf and Secretary Levine have divided the Commonwealth into six (6)

regions for the purpose of analyzing the spread of coronavirus. BAMP’s membership is

comprised of businesses located in counties that are within the Southwest region defined by

Governor Wolf and Secretary Levine. Other than Beaver County, Governor Wolf announced

that the Southwest Region was being moved to the “Yellow” phase of reopening on May 18,


                                              2
          Case 2:20-cv-00870-RJC Document 16 Filed 08/04/20 Page 3 of 13




2020. The “Yellow Phase” does not alter the Order and Guidance for the Construction

Industry restricting workers on residential construction sites.

         BAMP and the other Plaintiffs have suffered, and will continue to suffer, economic

harm as a result of the Orders. As such, Plaintiffs initiated the instant action alleging that the

Orders violate the due process and equal protection rights.

                                      LEGAL STANDARD

         A Motion to Dismiss pursuant to Rule 12(b)(6) should not be granted when a

Complaint contains sufficient factual matter, accepted as true, “to state a claim for relief that

is plausible on its face.” Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009) (citing Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2008)).

                                          ARGUMENT

         In their Motion to Dismiss, Defendants argue that Plaintiffs’ Complaint should be

dismissed. Defendants set forth five separate arguments. Each argument fails as set forth

below.

         A.    PLAINTIFFS’ CLAIMS ARE NOT IDENTICAL TO A PENDING ACTION IN
               ANOTHER COURT

         Defendants argue that this action must be dismissed as an identical claim is pending

in the Commonwealth Court of Pennsylvania. However, as demonstrated Exhibit 1 to

Defendants’ Motion to Dismiss, the Commonwealth Court action alleges violations of certain

provisions of the Pennsylvania Constitution. Such claims are not set forth in the instant

litigation. As such, the claims of each action are not identical.




                                                3
            Case 2:20-cv-00870-RJC Document 16 Filed 08/04/20 Page 4 of 13




        B.      PLAINTIFFS’ EQUAL PROTECTION CLAIM IS LITIGATION WHICH IS
                CAPABLE OF REPETITION YET EVADING REVIEW

        Defendants argue that Plaintiffs’ equal protection claim is moot, as the DCED guidance

does not limit the number of residential workers for counties in the green phase and all

Pennsylvania counties entered the green phase as of July 3, 2020. However, such argument

ignores the fact that Defendants have repeatedly stated that they may move certain counties

back into the yellow or red phases. Moreover, the Orders challenged remain in effect in their

totality.

        In Roe v. Wade, 93 S. Ct. 705, 708 (1973), the Supreme Court held that “[l]itigation

involving pregnancy, which is ‘capable of repetition, yet evading review,’ is an exception to

the usual federal rule that an actual controversy must exist at review stages and not simply

when the action is initiated.” Further, the Court recognized that “pregnancy was a significant

fact in the litigation, and that the normal 266-day human gestation period is so short that the

pregnancy would come to term before the usual appellate process is complete.” Id. at 714. If

a pregnancy coming to term rendered a case moot, pregnancy litigation seldom would

survive much beyond the trial stage, and so the Supreme Court wrote “our law should not be

that rigid” and determined that “pregnancy provides a classic justification for a conclusion

of nonmootness.” Id.

        While the usual rule for standing is that an actual controversy must exist at all stages

of review, not simply the date when the action was initiated, the Supreme Court held in Roe

that because pregnancy is a temporary condition, and due to the pace of litigation, such

claims could be “capable of repetition, yet evading review,” if such a rigid standard requiring

the controversy to be maintained throughout litigation was applied, and thus held that while

the plaintiff in that case was no longer pregnant at the time of review by the court, her claim
                                               4
         Case 2:20-cv-00870-RJC Document 16 Filed 08/04/20 Page 5 of 13




was not moot. Here, because the transition to “Green Phase” may also be fleeting as the

coronavirus continues to evolve and spread and the Governor has said many times he will

move counties back to yellow or red as needed, were the court to determine that Plaintiffs’

claim was moot, it would be similarly capable of repetition, and evading review. The status

of a given county in a given phase of Defendants’ reopening plan, like pregnancy, is a

temporary condition and should not be subject to the same requirements of the maintenance

of actual controversy at all stages throughout litigation.

       C.      THE COMMONWEALTH’S EXERCISE OF ITS POLICE POWERS DOES NOT
               PERMIT A VIOLATION OF THE PLAINTIFFS’ PROCEDURAL DUE PROCESS
               AND/OR EQUAL PROTECTION RIGHTS

       Defendants argue that Plaintiffs’ Complaint must be dismissed as Defendants Orders

constitute a proper exercise of the Commonwealth’s police powers. This argument fails,

however, as Defendants have misconstrued Plaintiffs’ arguments. Plaintiffs Complaint does

not challenge Defendants authority for issuing the subject orders. Rather, Plaintiffs argue

that upon issuing the Orders, Defendants are required to provide procedural due process

and apply the Orders equally to those similarly situated. As such, the police power does not

provide a basis for dismissal of Plaintiffs’ claims.

       D.      PLAINTIFFS’ COMPLAINT ALLEGES THAT THE WAIVER PROCESS HAS
               NOT BEEN IMPLEMENTED WITH RESPECT TO RESIDENTIAL
               CONTRACTORS

       In conjunction with the Orders, the Governor established a waiver process

administered by the Department of Community of Economic Development (“DCED”) by

which a business deemed “non-life sustaining” could advocate for an exemption to permit it

to open. In determining which businesses were “Life Sustaining” DCED announced it would

use an advisory issued by the U.S. Department of Homeland Security’s Cybersecurity and


                                                5
         Case 2:20-cv-00870-RJC Document 16 Filed 08/04/20 Page 6 of 13




Infrastructure Security Agency entitled “Identifying Critical Infrastructure During COVID-

19” (“CSIA Advisory”).

        On March 28, 2020 the CSIA Advisory was amended to designate construction of

single-family and multifamily housing as an “Essential Infrastructure Business” (Version 2.0)

Under    both   the      “Public   Works   and    Infrastructure   Support    Services”   and

“Residential/Facilities and Services” section of the guidance. In subsequent communications

to the business community, DCED announced that “[i]n analyzing requests for exemptions,

DCED utilized CISA Advisory Version 1.1, originally issued on March 19, 2020, as amended

on March 23, 2020. Version 1.1 of the CISA advisory is available here…Subsequent changes

to the CISA guidance were not adopted by the commonwealth and were not applied when

analyzing requests for exemption.”

        The Governor closed waiver requests on April 3, 2020. Reportedly, over 40,000

waiver requests were received by the Commonwealth. Sparkle, TJ Bush, and other BAMP

members applied for waivers before April 3, 2020. In response to its waiver requests,

Plaintiff TJ Bush received correspondence denying its requests without explanation. In

response to the waiver requests, the Governor and Secretary provided a form “Clarification

for Residential Construction” (“Clarification”). The Clarification was provided to Sparkle,

and also based upon information and belief, an identical Clarification was provided in

response to all waivers sought by other BAMP members. The Clarification restates the

Governor’s previously provided guidance concerning permissible emergency repairs and

work on projects that have already been issued a final occupancy permit. Importantly, the

Clarification further states that no new construction or non-emergency rehabilitation or

remodeling may be performed.         The Clarification further provides, inter alia, “[i]f you


                                              6
        Case 2:20-cv-00870-RJC Document 16 Filed 08/04/20 Page 7 of 13




previously received a notification from ra-dcexemption@pa.gov informing you that your

request for an exemption was denied, granted, or that no exemption was required, please

note that this notification replaces that previous guidance.” By issuing the identical form

Clarification to every residential contractor waiver request, the Commonwealth fails to

consider the specific circumstances of the requesting party. The Commonwealth further fails

to consider the mitigation proposal of each requesting party. Effectively, there is no waiver

process for residential contractors and associated member businesses. This standardized

approach and failure to consider the applicant’s unique situation and proposal constitutes a

denial of the applicant’s due process rights under the United States Constitution.

       Defendant argues that such an argument was already decided in Friends of Danny

DeVito v. Wolf, 227 A.3d 872, 899-900 (Pa. 2020). In that case, the Plaintiffs argued that the

Commonwealth’s waiver process deprived them of the required procedural due process.

The Court found that while the circumstances of Covid-19 did not require pre-deprivation

due process, Pennsylvania businesses were nonetheless entitled to post-deprivation due

process. The Court further held that an evidentiary hearing was not required to provide

adequate due process. However, the Friends of Danny DeVito, in no way held or implied that

the Commonwealth need not provide Pennsylvania business with any amount of

consideration and/or evaluation in the waiver process.

       In this case, that is precisely what Plaintiffs have alleged. By issuing the same form

letter to every residential contractor, regardless of any consideration of the specific

consequences of a given waiver request, entirely deprives the Plaintiffs of any post-

deprivation due process. Due process requires that a person be given an opportunity to be




                                              7
         Case 2:20-cv-00870-RJC Document 16 Filed 08/04/20 Page 8 of 13




heard. See e.g., Martin v. Department of Environmental Resources, 120 Pa. Commonwealth

Ct. 263, 548 A.2d 672 (1988).

       This Court applies a three-part balancing test in order to determine the amount of

process due. Id. at 898. The three factors considered in this balancing test are: “(1) the

private interest affected by the governmental action; (2) the risk of an erroneous deprivation

together with the value of additional or substitute safeguards; and (3) the state interest

involved, including the administrative burden the additional or substitute procedural

requirements would impose on the state.” Id.

       While Friends of Danny DeVito labeled a waiver process as providing adequate post-

deprivation due process rights, Defendants’ waiver system as applied to residential

contractors, essentially does not exist. The same response letter being issued to every single

person reveals there was no consideration or evaluation of the deprivation as set forth in the

second of the three factors to be considered. As such, Friends of Danny DeVito is not

dispositive on this issue.

       Defendants further allege that the Complaint must be dismissed, as Plaintiff BAMP did

not aver itself of the waiver process and therefore may not assert a due process claim.

However, the Complaint avers that BAMP’s members applied for a waiver, thus availing

themselves of the waiver process. BAMP thus has standing to assert a due process claim on

behalf of its members.

       Relying on United States Supreme Court precedents, the Pennsylvania Supreme

Court, in Wm. Penn Parking Garage, Inc. v. City of Pittsburgh, 464 Pa. 168, 346 A.2d 269, 280-

281 (1975), summarized the concept of standing:

               [A] person who is not adversely affected in any way by the
               matter he seeks to challenge is not “aggrieved” thereby and has
                                               8
        Case 2:20-cv-00870-RJC Document 16 Filed 08/04/20 Page 9 of 13




              no standing to obtain a judicial resolution of his challenge. In
              particular, it is not sufficient for the person claiming to be
              “aggrieved” to assert the common interest of all citizens in
              procuring obedience to the law.

       In determining whether the interest asserted renders a litigant “aggrieved,” the Court

must ascertain whether the interest is “substantial,” “direct,” “immediate,” and “not a remote

consequence” of the challenged action. As Mr. Justice Roberts elaborated,

              [T]he requirement of a “substantial” interest simply means that
              the individual’s interest must have substance—there must be
              some discernible adverse effect to some interest other than the
              abstract interest of all citizens in having others comply with the
              law.

Id., 464 Pa. at 195, 346 A.2d at 282. The additional requirement, that the interest be direct,

simply means that the person claiming to be aggrieved must show causation of the harm to

his interest by the matter of which he complains. Id. The remaining requirements, that the

interest be “immediate,” and “not a remote consequence” reflect a single concern. Id., at 464

Pa. at 197, 346 A.2d at 283.

       As the representative of its members, an association may also have standing.

American Booksellers Ass’n, Inc. v. Rendell, 481 A.2d 919, 928 (Pa. Super. Ct. 1984). To have

such standing, an association “must allege that its members, or any one of them, are suffering

immediate or threatened injury, resulting from the challenged action, sufficient to satisfy the

Wm. Penn Parking Garage, Inc. standard.” Id. As long as this is demonstrated, and the nature

of the claim asserted and the relief sought do not “render the individual participation of each

injured party indispensable to proper resolution of the issue, the association may be an

appropriate representative of its members.” Id. In this case, BAMP has made this exact

allegation. Further, the circumstances of BAMP’s due process claim and the relief sought, i.e.



                                              9
        Case 2:20-cv-00870-RJC Document 16 Filed 08/04/20 Page 10 of 13




invalidation of the Orders, does not require the participation of each individual BAMP

member.

       Further, BAMP, as a trade association, has previously been held to have standing in

order to assert claims on behalf of one or more of its members. See e.g., Builders Association

of Metropolitan Pittsburgh v. Marshall Township Municipality, Pittsburgh Legal Journal,

Volume 150, No. 5, page 41.

       E.      THE ORDERS TREAT CERTAIN CONTRACTORS DIFFERENTLY FROM
               OTHERS IN VIOLATION OF THE EQUAL PROTECTION CLAUSE OF THE
               UNITED STATES CONSTITUTION

       The essence of the constitutional principle of equal protection under the law is that

like persons in like circumstances will be treated similarly. Laudenberger v. Port Authority

of Allegheny County, 496 Pa. 52, 436 A.2d 147 (1981). However, it does not require that all

persons under all circumstances enjoy identical protection under the law. James v. SEPTA,

505 Pa. 137, 477 A.2d 1302 (1984). The right to equal protection under the law does not

absolutely prohibit the Commonwealth from classifying individuals for the purpose of

receiving different treatment, Robson v. Penn Hills School District, 63 Pa. Commw. 250, 437

A.2d 1273 (1981), and does not require equal treatment of people having different

needs. Houtz v. Commonwealth, Department of Public Welfare, 42 Pa. Commw. 406, 401

A.2d 388 (1979). The prohibition against treating people differently under the law does not

preclude the Commonwealth from resorting to legislative classifications, Heisler v. Thomas

Colliery Co., 260 U.S. 245, 43 S. Ct. 83, 67 L. Ed. 237 (1922), provided that those classifications

are reasonable rather than arbitrary and bear a reasonable relationship to the object of the

legislation. Commonwealth v. Parker White Metal Co., 512 Pa. 74, 515 A.2d 1358 (1986). In




                                                10
        Case 2:20-cv-00870-RJC Document 16 Filed 08/04/20 Page 11 of 13




other words, a classification must rest upon some ground of difference which justifies the

classification and have a fair and substantial relationship to the object of the legislation. Id.

       As of May 1, 2020, all businesses in the construction industry are permitted to

maintain in-person operations so long as their activities strictly adhere to the “Guidance for

Businesses in the Construction Industry Permitted to Operate During the COVID-19 Disaster

Emergency” (“the Guidance”).       The Guidance provides definitions as to which projects

constitute residential and commercial construction. The Guidance provides that residential

construction projects may not permit more than four persons on the jobsite at any time

inclusive of employees of both prime and subcontractors. Further, the Guidance states that

commercial construction projects may not permit more than four persons on job sites of

2,000 square feet or less. One additional person is allowed for each additional 500 square

feet of enclosed area over 2,000 square feet.

       Following this issuance of the Guidance, the Commonwealth published a

“Construction Guidance During COVID-19 FAQs” (“FAQ”).              The FAQ applies to both

residential and commercial contractors but sets forth different guidelines for each. The FAQ

clarifies that the worker limits do not apply to exterior work and that after erection of a

dividing fire separation wall, the worker limit applies to each unit. Further, the FAQ

provides:

              If a residential construction project is over 2,000 square feet,
              can the same non-residential guidelines apply?

              No. Residential projects must follow the residential guidelines,
              which state no more than four persons on the job site at the
              same time.

       The stated purpose of the Orders is to combat the spread of Covid-19. Residential and

commercial contractors are similar businesses engaged in the same type of work. A
                                                11
        Case 2:20-cv-00870-RJC Document 16 Filed 08/04/20 Page 12 of 13




commercial contractor and a residential contractor working on a project of the same size

have the same ability to implement social distance between persons working on the job site.

Stated otherwise, there is nothing specific to residential construction, as opposed to

commercial construction, that makes it more difficult to implement social distancing

between persons on a job site. Only the size of an enclosed structure bears a relationship to

the stated goal of Orders. The ultimate use of the structure, commercial or residential, in no

way impacts the transmission of the virus among those constructing the structure. Under

the Guidance, a commercial contractor building a 5,000 square foot structure would be

permitted to have ten persons on the job site, while a residential contractor building a 5,000

square foot house would be permitted to have only four persons on the job site.

       As such, under Applicable law, the Orders and Guidance related to the number of

workers permitted to work within an enclosed unit violate the equal protection clauses of

the United States Constitution.

                                       CONCLUSION

       WHEREFORE, Plaintiffs, Builders Association of Metropolitan Pittsburgh, respectfully

request that this Honorable Court deny Defendants, Tom Wolf’s and Rachel Levine’s Motion

to Dismiss.




                                             12
      Case 2:20-cv-00870-RJC Document 16 Filed 08/04/20 Page 13 of 13




Date: August 4, 2020                 Respectfully submitted,

                                     /s/ Kristen L. Moritz
                                     Kristen L. Moritz
                                     Pa. I.D. No. 205800
                                     Gesk Moritz LLC
                                     14 East Main Street
                                     Carnegie, PA 15106
                                     kmoritz@gesklaw.com
                                     (412) 429-9100
                                     Counsel for Plaintiffs




                                    13
